Case 2:19-cv-02414-JPM-dkv Document 26 Filed 07/08/19 Page 1 of 1                      PageID 315



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE


 PERKINS & MARIE CALLENDER'S                      )
 LLC,                                             )
                                                  )
        Plaintiff,                                )       Docket No. 2:19-cv-02414
                                                  )
 v.                                               )
                                                  )
 5171 CAMPBELLS LAND CO., INC.,                   )
 WILLIAM T. KANE, AND KRISTINE                    )
 KOCHIS.,                                         )
                                                  )
        Defendants.                               )


                            ORDER ON MOTION TO CONTINUE


       Before the Court is Defendants’ Motion to Continue the July 8, 2019 preliminary injunction

hearing. (ECF No. 23.) The Defendants state that Defendant William Kane is a necessary witness

for the injunction, and that he is unable to appear for the hearing because of health problems. (Id.)

The Defendants’ Motion does not, however, make a clear request for the date of such a

continuance. (Id. at ¶ 7.) Plaintiffs have filed a response in opposition, stating that Defendants

have yet to comply with the Court’s Temporary Restraining Order. (ECF No. 25.)

       The hearing remains set as scheduled. The parties shall be prepared to discuss the Motion

for Preliminary Injunction, the Temporary Restraining Order, and the Motion to Continue. (ECF

Nos. 9, 19, 23.)

       SO ORDERED, this 8th day of July, 2019.

                                                 /s/ Jon McCalla
                                                JON P. McCALLA
                                                UNITED STATES DISTRICT JUDGE



                                                 1
